                      Case 3:19-cv-00276-JCM-WGC Document 20 Filed 10/21/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    CHARLES WIRTH,                                        Case No. 3:19-CV-276 JCM (WGC)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     NEVADA SUPREME COURT, et al.,
               11                                         Defendant(s).
               12
               13             Presently before the court is the matter of Wirth v. Nevada Supreme Court et al. This
               14      court previously granted Wirth’s motion for leave to proceed in forma pauperis (“IFP”) but
               15      ruled that his petition for a writ of mandamus was moot. (ECF No. 15). Wirth filed a notice
               16      of appeal. (ECF No. 16). The Ninth Circuit referred this matter back to this court for the
               17      limited purpose of determining whether Wirth’s IFP status should continue on appeal or
               18      whether his appeal is frivolous or taken in bad faith. (ECF No. 19).
               19             An appeal may not be taken in forma pauperis if “the trial court certifies in writing
               20      that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). A plaintiff satisfies the good faith
               21      requirement if he seeks appellate review of any issue that is “not frivolous.” Gardner v.
               22      Pogue, 558 F.2d 548, 551 (9th Cir. 1977) (quotation omitted).
               23             An appeal is frivolous if it lacks any arguable basis in law or fact.          Neitzke v.
               24      Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1225 (9th Cir.
               25      1984). Thus, revocation of IFP status is appropriate under Section 1915 when an appeal
               26      contains only non-frivolous issues or claims. Hooker v. Am. Airlines, 302 F.3d 1091, 1092
               27      (9th Cir. 2002).
               28

James C. Mahan
U.S. District Judge
                      Case 3:19-cv-00276-JCM-WGC Document 20 Filed 10/21/20 Page 2 of 2



                1             The court finds that the appeal is frivolous and not taken in good faith. Accordingly,
                2      Wirth’s IFP status is REVOKED. The clerk shall forward a copy of this order to the Ninth
                3      Circuit.
                4             IT IS SO ORDERED.
                5             DATED October 21, 2020.
                6                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
